PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Lashkari, Negin
Application No. 16/371,353
Filed: April 1, 2019
Attorney Docket No. 5916         
:
:
:            DECISION ON PETITION
:
:


	
This is a decision on the petition under 37 CFR 1.137(a), filed January 31, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of James M. Urzedowski appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed March 18, 2021, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 19, 2021. The Office mailed a Notice of Abandonment on October 26, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 3664 for review of the amendment filed January 31, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET